DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed January 13, 2022.
Claims 2, 18-21, 25-26, 30-32 have been previously cancelled. Claims 1, 3-17, 22-24, 27-29, 33-42 are currently pending in this application and are considered in this Office action, with claims 1, 17, 29, 36, and 37 amended.
The objection of claims 35 and 37 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 17, their dependent claims, and of claim 29 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
The rejection of claim 28 and its dependent claims under 35 U.S.C. § 112(b) has been withdrawn by Examiner upon further consideration. Accordingly, the recitation that the arcuate cleaning fluid manifold extends on an exterior of the cleaning head assembly and is mounted to the random orbit scrubber at a forward most portion of the random orbit scrubber, previously identified as a contribution to an allowable subject matter in the Office action mailed on December 6, 2021 and deleted by Applicant in the current amendment, has been added by the Examiner amendment in this Office action.

Elections/Restrictions
Claims 1, 17, and 28 are allowable. The restriction requirement, as set forth in the Office action mailed on June 5, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claim 10 is drawn to modification of elected species B1 with two or more spaced apart feed lines, illustrated in Fig. 14 for non-elected species B2, and claims 11, 14-15, 22-23, and 42 are drawn to a modification of elected species B1 with an additional separate cleaning fluid manifold, illustrated in Figs. 20 and 21. Accordingly, claims 11, 14-15, 22-23, and 42 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claims 1, 17, and 28. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for the examiner’s amendment to claims 28 and 42 was given in a telephone interview with Applicant’s representative Stephen Komarec on January 21, 2022.
Please amend the claims as follows: 

Claim 28 is rewritten as follows:
28. (Currently Amended) A random orbit scrubber comprising: 
a main body having a front end and a rear end; 
a cleaning fluid tank carried by the main body; 
a cleaning head assembly connected to the main body, the cleaning head assembly comprising: 
a cleaning element driver for a cleaning element; 
a cleaning element housing covering the cleaning element driver and configured to cover the cleaning element when the cleaning element is mounted to the cleaning element driver; and 
a motor operable to impart rotational and orbital movement on the cleaning element; 
an arcuate cleaning fluid manifold fluidly coupled to the cleaning fluid tank and mounted so as to extend along an arcuate sidewall of the cleaning element housing on an exterior of the cleaning head assembly, the cleaning fluid manifold mounted to the random orbit scrubber at a forward most portion of the random orbit scrubber, and 


Claim 42 is rewritten as follows:
42. (Currently Amended) The random orbit scrubber of claim 28, further comprising an additional separate cleaning fluid manifold [[is ]]rotatably mounted to the cleaning head assembly.

Allowable Claims
Claims 1, 3-17, 22-24, 27-29, 33-42 are allowed over the prior art of record.

Reasons for Allowance
The reasons for allowance have been provided in the previous Office action mailed on December 6, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711
/Joseph L. Perrin/Primary Examiner, Art Unit 1711